DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement between a thermoplastic nut and a nut welding device , as set forth in the Office action mailed on 8/20/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of a nut welding device is withdrawn.  Claims 5-10, directed to a nut welding device no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a thermoplastic plastic nut comprising:
a nut main section having a second thread configured to be screwed to a first thread of a bolt; and
a thin wall section configured to be welded to the first thread of the bolt when the bolt is threaded to the second thread of the nut main section and disposed to protrude in a first direction along a central axis of the nut main section from the nut main section,
wherein a material of the nut main section comprises a thermoplastic resin, wherein a material of the thin wall section comprises the thermoplastic resin, and wherein a height of the thin wall section in the first direction is equal to or larger than one pitch of the second thread of the nut main section and equal to or smaller than five pitches of the second thread of the nut main section.

Hughes (US 3403718) teaches a thermoplastic nut (figure 9 #20) comprising a nut main section (24) having a second thread (protrusions going inward from parts 23 and 24) to screw a first thread (protrusions going outward from parts 23 and 24) of a bolt, a thin wall section (thin part of #23 and indented top portion of part 23) weldable to the fired thread and disposed to protrude to a first direction along a central axis of the nut main section (24) from the nut main section and that the nut main section and the thin wall section are both made from a polycarbonate material (column 3 lines 50-54) which is a thermoplastic resin. Hughes does not teach a material of the nut main section 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748